on rehearing. Opinion delivered October 15, 1904. Bunn, C. J. The opinion of this court on the original hearing sets forth the history and facts of the case. The main question raised on the motion for rehearing is whether or not a failure to present the proof of loss within sixty days from the date of the fire worked a forfeiture of the right to claim anything on the policy. In the original hearing this court held that it did; and the appellees, on their motion, contend that the failure to furnish the proof of loss prescribed did not work a forfeiture. Thus they say in the motion for new hearing: “But we submit that the law is that in a policy of insurance like the one under consideration failure to furnish proofs within sixty days does not forfeit the policy, if proofs are furnished before the time provided in the policy in which an action may be brought.” They cite as additional authorities Southern Fire Ins. Co. v. Knight, 111 Ga. 622, reported in 52 L. R. A. 70; and Steele v. German Ins. Co., 93 Mich. 81, reported in 53 N. W. Rep. 514, and also in 18 L. R. A. 85. In Southern Fire Ins. Co. v. Knight, supra, the Supreme Court of Georgia says: “The defendant (insurance company) contends that the failure on the part of the assured to furnish the proof of loss within the time specified in the policy precludes a recovery thereon. It has been often held, and may now be considered as settled law, that if there is an express stipulation in a policy of fire insurance that the furnishing of proofs of loss within a specified time shall be a condition precedent to a recovery, or that a failure to submit proofs within the time limited in the policy shall forfeit the same, such failure on the part of the insured will be fatal to his right to recover. * * * There is not in the policy involved in the present investigation either a stipulation that the furnishing of proofs of loss within sixty days shall be a condition precedent to a recovery, or that the failure so to do shall operate as a forfeiture of the policy. While the decisions of the American courts are not entirely uniform on this question, the current of authority seems to be that, in absence of a stipulation providing that the furnishing of proofs within a designated time shall be a condition precedent to recovery, or that the failure to submit proofs within such time shall work a forfeiture of the policy, the failure so to do will operate simply to postpone the right of the insured to bring a suit until after he has furnished the proofs of loss required by the policy.” Thus it will be. observed that in that case the right to recover is made to turn on the fact whether or not there is in a policy a stipulation making the furnishing of proofs of loss within a specified time either a condition precedent or declaratory of a forfeiture. In that case there was no such stipulation, and of course the court, following its line of argument, could do nothing more than hold that the right of action was not barred, nor a forfeiture made. Such furnishing of proofs was neither made a condition precedent nor worked a forfeiture by the language of the policy itself. The case at bar, however, has such a stipulation, which is to the effect that no suit or action is sustainable on the policy until all conditions are complied with, one of which is that such proofs shall have been filed within the time prescribed. This brings the case at bar within the general rule laid down by the Georgia Supreme Court, and that case, instead of being an authority in support of the contention of appellees, is an authority directly in support of our decision of this case on the original hearing. As to the case of Steele v. German Insurance Co., 93 Mich. 81, cited by appellees, the point was as to the difference in the language of the policy involved therein, and that involved in the prior case in that court of Gould v. Ins. Co., 90 Mich. 302. In the Gould case the court had held that there could be no recovery on the policy, because of the failure to furnish the proofs in the sixty days specified in the policy. Now, to get rid of this palpable obstacle in the Steele case, the court attempted to find a distinction between the language of the latter policy and that of the former case. The policy in the Gould case provided that no action could be sustainable unless the proofs had been furnished in the specified time, while the language in the Steele case then under consideration was “until after” proofs furnished, etc. It is needless to argue a question like this. Words and phrases of the kind have their meaning much in accordance with the connection in which they are employed. When one is considering, when about to bring a suit, whether or not his action is barred by reason of a breach of the conditions of the policy, he will not see any difference whether the word be “unless” or “until after,” for in such a connection they mean the same thing — that, the proof having not been furnished within the specified time, his right of action in either case is cut off. We deem it unnecessary to discuss the case of Tubbs v. Insurance Company, 84 Mich. 646, for the reason that the language of the policy in that case is unlike that in the case at bar, or that in the other two Michigan cases cited and referred to above. In the, case at bar if it is at all necessary to make the statement, time is of the essence of the contract, because it is made so by express language of the contract. There is, of course, no waiver on the part of the insurance company. It is unnecessary to reopen the other questions. Motion to rehear is overruled.